

116 HR 6267 IH: State- and Science-based Gray Wolf Reintroduction Act of 2020
U.S. House of Representatives
2020-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6267IN THE HOUSE OF REPRESENTATIVESMarch 12, 2020Mr. Tipton introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo establish a process for State determinations with respect to Canis lupus reintroduction, to protect ungulate, stock animal, and dog populations, and for other purposes.1.Short titleThis Act may be cited as the State- and Science-based Gray Wolf Reintroduction Act of 2020.2.FindingsCongress finds the following:(1)For the last 20 years, scientists at the United States Fish and Wildlife Service have recommended against further reintroduction of gray wolves in the Northern Rocky Mountains where the species has already exceeded recovery goals.(2)The United States Fish and Wildlife Service wrote in the final rule titled Endangered and Threatened Wildlife and Plants; Final Rule To Reclassify and Remove the Gray Wolf From the List of Endangered and Threatened Wildlife in Portions of the Conterminous United States; Establishment of Two Special Regulations for Threatened Gray Wolves (68 Fed. Reg. 15803; April 1, 2003) that [e]stablishing additional populations would provide no additional genetic benefits to wolf recovery under the Act… and new recovery programs are not necessary to achieve recovery of the gray wolf under the Act either as formerly listed in the 48 States and Mexico or under the new listings established by this final rule.(3)Under President Obama, the United States Fish and Wildlife Service published a final rule on April 2, 2009, titled Endangered and Threatened Wildlife and Plants; Final Rule To Identify the Western Great Lakes Populations of Gray Wolves as a Distinct Population Segment and To Revise the List of Endangered and Threatened Wildlife (74 Fed. Reg. 15070), which states that the United States Fish and Wildlife Service has identified a distinct population segment of the gray wolf in the Northern Rocky Mountains of the United States and revises the List of Endangered and Threatened Wildlife by removing gray wolves within the Northern Rocky Mountain distinct population segment boundary, except in Wyoming.(4)Under President Obama, the United States Fish and Wildlife Service published a final rule on September 10, 2012 (77 Fed. Reg. 55530), that was reinstated on March 3, 2017, by the decision of the United States Court of Appeals for the District of Columbia (No. 14–5300), and further republished on May 1, 2017 (82 Fed. Reg. 20284), which states that the best scientific and commercial data available indicate that gray wolves in Wyoming have recovered and are no longer in need of protection under the Endangered Species Act of 1973.3.State reintroduction of Canis lupus(a)State petition for reintroductionIf Canis lupus is listed as an endangered species or threatened species pursuant to section 4(a) of the Endangered Species Act of 1973 (16 U.S.C. 1533(a)), or is part of a monitoring strategy under section (4)(g) of such Act, a State may not reintroduce Canis lupus within the boundaries of such State unless—(1)the Governor of such State submits to the Secretary a petition that includes the information described in subsection (b); and(2)such petition is approved by the Secretary.(b)Information describedThe information described in this subsection is the following:(1)A science-based finding from the State fish and wildlife department that reintroduction of Canis lupus is necessary—(A)to support a Canis lupus recovery plan developed under section 4(f) of the Endangered Species Act of 1973 (16 U.S.C. 1533(f)); or(B)to support Canis lupus monitoring under section 4(g) of such Act.(2)A description of the impact that Canis lupus reintroduction will have on the wild ungulate population of the State.(3)A description of—(A)the wild ungulate population management objectives of such State;(B)the Federal resources the State uses to maintain and meet such objectives; and(C)how Canis lupus reintroduction may impact such objectives and resources.(c)Notice of petitionNot later than 30 days after the date on which the Secretary receives a State petition for reintroduction of Canis lupus under subsection (a), the Secretary shall—(1)provide to each chief executive of an affected county notice of the State petition; and(2)solicit from each such chief executive—(A)information about the anticipated effects of such reintroduction, including how—(i)hunting opportunities for wild ungulate populations in the county could be impacted by such reintroduction and the estimated economic effect of any expected reduction in such opportunities; and(ii)such reintroduction could result in losses of stock animals within the county and the economic impact of such losses; and(B)a recommendation for approval or denial of the petition.(d)Effect of county determinationNot later than 6 months after the date on which the Secretary makes a solicitation under subsection (c)(2), if a chief executive of an affected county submits to the Secretary a recommendation under subsection (c)(2)(B) that the relevant petition be denied, the Secretary may not approve such petition pursuant to subsection (a)(2).(e)Protection of stock animals and dogs(1)In generalIf the Secretary approves a petition pursuant to subsection (a)(2), and if a person meets the requirements described in paragraph (2), such person may take a Canis lupus that is attacking a stock animal or dog.(2)Requirements describedThe requirements described in this paragraph are the following:(A)The person is not—(i)trespassing; or(ii)on land administered by the Director of the National Park Service.(B)The person did not intentionally bait, feed, or otherwise attract the Canis lupus.(f)DefinitionsIn this section:(1)Chief executive of an affected countyThe term chief executive of an affected county means the highest elected or appointed executive of each county in which Canis lupus would be reintroduced pursuant to a State petition submitted under subsection (a).(2)SecretaryThe term Secretary means the Secretary of the Interior.(3)State fish and wildlife departmentThe term State fish and wildlife department has the meaning given such term in section 2 of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669a). (4)Stock animalThe term stock animal means cattle, sheep, horses, goats, and other domestic animals ordinarily raised or used on a farm.(5)TakeThe term take has the meaning given such term in section 3 of the Endangered Species Act of 1973 (16 U.S.C. 1532).(6)Wild ungulate populationThe term wild ungulate population means deer, elk, moose, bighorn sheep, mountain goats, antelope, and bison.